IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                      NO. WR-31,536-07


                    EX PARTE ROBERT ALAN FRATTA, Applicant


  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
     AND MOTION TO STAY THE EXECUTION IN CAUSE NO. 1195044
              IN THE 230TH JUDICIAL DISTRICT COURT
                         HARRIS COUNTY

       Per curiam.

                                           ORDER

       This is a subsequent application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071 § 5 and a motion to stay

Applicant’s execution.1

       In June 2009, a jury convicted Applicant of the offense of capital murder for the

death of his estranged wife. See TEX. PENAL CODE ANN. § 19.03(a). The jury answered


       1
         Unless otherwise indicated all references to Articles in this order refer to the Code of
Criminal Procedure.
                                                                                     Fratta - 2

the special issues submitted under Article 37.071 and the trial court, accordingly, set

Applicant’s punishment at death.

       This Court affirmed Applicant’s conviction and sentence on direct appeal, denied

habeas relief on his initial Article 11.071 writ application, and dismissed his first and

second subsequent Article 11.071 applications as abuses of the writ. Fratta v. State, No.

AP-76,188 (Tex. Crim. App. Oct. 5, 2011) (not designated for publication); Ex parte

Fratta, No. WR-31,536-04 (Tex. Crim. App. Feb. 12, 2014) (not designated for

publication); Ex parte Fratta, No. WR-31,536-05 (Tex. Crim. App. June 30, 2021) (not

designated for publication); Ex parte Fratta, No. WR-31,536-06 (Tex. Crim. App. May

25, 2022) (not designated for publication).

       This Court received this, Applicant’s third subsequent Article 11.071 application

for a writ of habeas corpus, on December 15, 2022. However, the pleading does not

comply with the rules. Effective August 1, 2022, this Court amended Texas Rule of

Appellate Procedure 9.4(i) (length of documents) to limit an Article 11.071 subsequent

application to “37,500 words if computer-generated, and 125 pages if not.” Applicant’s

writ application is 251 pages long – more than double the allowed length.

       Therefore, Applicant has until December 27, 2022, to file an amended application

with the convicting court in a form that complies with the rules or to show good cause to

this Court why he should be allowed to file a longer pleading.

       IT IS SO ORDERED THIS THE 20th DAY OF DECEMBER, 2022.
                 Fratta - 3

Do Not Publish